COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Micheal Todd Wray v. Richard Picard

Appellate case number:   01-19-00188-CV

Trial court case number: 18-CV-0640

Trial court:             10th District Court of Galveston County

       The motion for en banc reconsideration is denied.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                   Acting individually     Acting for the Court


Panel consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman, Landau,
Hightower, Countiss, and Adams.


Date: December 15, 2020